DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Objections to the Drawings
01.	The drawings are objected to under 37 CFR 1.83(a) for failing to "show every feature of the invention specified in the claims."
Accordingly, the feature(s) listed below must be shown in a figure, or be canceled from the claims: 
a.	"epitaxially growing a crystalline … AlN … film layer in a cavity in a substrate," as recited in claim 21 and claims depending therefrom; 
b.	"depositing a plurality of electrodes on the piezoelectric film layer,[ which is in the cavity in the substrate]," as recited in claim 21 and claims depending therefrom. 
c.	"defining self-aligned spacers on the cavity walls of the substrate; and selectively etching the spacers," as recited in claim 25 and claims depending therefrom. 

It is noted that FIG. 3F fails to show any electrode "deposited on the piezoelectric film layer" 110 in FIG. 3F. 
No figure shows self-aligned spacers on the cavity walls of the substrate, [that are] selectively etch[ed]." 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
02.	The drawings are objected to for failing to comply with 37 CFR 1.84(n) because element(s) are shown in the figures without being "adequately identified in the specification."
FIG. 1 shows white/unshaded layers in between, and separating, the darkly and lightly shaded layers labelled 120. The specification, however, fails to mention the white/unshaded layers, let alone "adequately identified in the specification" as required by 37 CFR 1.84(n).
This objection to the specification will not be held in abeyance. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion.
Objections to the Specification
03.	The specification is objected to for failing to comply with 37 CFR 1.74 because element(s) are shown in the drawings without "the detailed description of the invention [referring] … to the different parts by use of reference letters or numerals." 
Specifically, FIG. 1 shows white/unshaded layers in between, and separating, the darkly and lightly shaded layers labelled 120. The specification, however, fails to mention the white/unshaded layers, let alone "adequately identified in the specification" as required by 37 CFR 1.74.
This objection to the specification will not be held in abeyance. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion.
Prior Art Rejection(s) of the Claim(s)
04.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.

(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
05.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
06.	Claims 33-35, and 37-39 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2005/0030128 of a U.S. patent application for inventor Ma et al. [hereinafter "MA"], or, in the alternative,  rejected under 35 U.S.C. § 103 as being unpatentable over Ma, further in view of U.S. Pat. No. 6,349,454 to Manfra et al. [hereinafter Manfra"]. 
As to interpreting scope of the claims (all of the pending claims), it is noted that the original specification describes a "vertical cavity (trench)." See, for example, page 2, lines 16.
With respect to claims 33 and 37, Ma describes (and therefore anticipates a claim having a scope limited by) a substrate (e.g., 300, in FIGs. 8, and 17) having a cavity (any, and all, of the trenches 610, 612, 614, 616); a piezoelectric film (layer 800, [0040]) epitaxially grown (having c-crystal axis 810  parallel to the surface and perpendicular to the sidewalls of the trenches. [0040]) in the cavity (in the trenches 610, …, 616); and a plurality of electrodes [(1720 and 1722, FIG. 17) deposited on the piezoelectric film.
Ma describes (see, for example, [0040] and claims, see, for example, claim 9) the piezoelectric film 800 being a single crystal, which is what an epitaxial process forms. The piezo-electric film 800 Ma describes therefore is not any different from that the product claims recite as "epitaxial grown." 
In the alternative, and only in the interest of compact prosecution, it is noted that the art well recognizes the suitability and benefit of using epitaxially grown aluminum nitride (AlN) film as the piezoelectric film. See, Manfra, for example teaching in the Abstract that:
Epitaxial growth refers to the piezoelectric film having a crystallographic orientation take from or emulating the crystallographic orientation of a single crystal substrate or growing surface. For example, by epitaxially growing a piezoelectric film on a single crystal silicon substrate as the growing surface, an improved piezoelectric film is produced with little or no grain 
Manfra also teaches that the so grown piezoelectric AlN film would be a single crystal AlN. See, for example, column 6, lines 15-20.
Therefore, alternatively, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have formed the single AlN piezoelectric layer 800, Ma describes, using epitaxy, and therefore make the film an epitaxial film, as taught suitable and desirable by Manfra to "[produce] an improved piezoelectric film … with little or no grain boundaries." 
With respect to claims 34 and 38, Ma describes the piezoelectric film 800 to be aluminum nitride (AlN). See, for example, [0040].
With respect to claims 35 and 39, Ma describes the piezoelectric film 800, which is AlN, to have a cystallographic axis (c-axis) 810 that is parallel to the surface 310 of the substrate 300. See, for example, [0040]. 
07.	Claims 21-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma, further in view of Manfra. 
As to interpreting scope of the claims (all of the pending claims), it is noted that the original specification describes a "vertical cavity (trench)." See, for example, page 2, lines 16.
With respect to claim 21, Ma describes (see, for example, [0040] and claims, see, for example, claim 9) the piezoelectric film 800 being a single crystal, which is what an epitaxial process forms. The piezo-electric film 800 Ma describes therefore is not any different from that the product claims recite as 
The prior art however well recognizes the suitability and benefit of using epitaxially grown aluminum nitride (AlN) film as the piezoelectric film. See, Manfra, for example teaching in the Abstract that:
Epitaxial growth refers to the piezoelectric film having a crystallographic orientation take from or emulating the crystallographic orientation of a single crystal substrate or growing surface. For example, by epitaxially growing a piezoelectric film on a single crystal silicon substrate as the growing surface, an improved piezoelectric film is produced with little or no grain boundaries. Also provided is a method of making a TFR in which the piezoelectric film is grown on a substrate.
Manfra also teaches that the so grown piezoelectric AlN film would be a single crystal AlN. See, for example, column 6, lines 15-20.
Therefore, alternatively, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have formed the single AlN piezoelectric layer 800, Ma describes, using epitaxy, and therefore to make the film an epitaxial film, as taught suitable and desirable by Manfra to "[produce] an improved piezoelectric film … with little or no grain boundaries." 
With respect to claim 22, Ma describes the piezoelectric film 800, which is AlN, to have a cystallographic axis (c-axis) 810 that is parallel to the surface 310 of the substrate 300. See, for example, [0040]. 
With respect to claims 23, Ma describes the cavity (any, and all, of the trenches 610, 612, 614, 616) being formed in the substrate 300. See, for example, FIG. 6.
With respect to claim 24, Ma describes wet etching as one of the processes that may be used to create the cavity (any, and all, of the trenches 610, 612, 614, 616). See, for example, [0038] describing the process shown in FIG. 6.
With respect to claim 25, Ma describes growing the AlN in the cavity but is silent about using seeding to start the growing. The art however well recognizes using spacing seeding, including etching, to be a suitable method to start and pattern the piezoelectric material growth. See, for example, column 8, lines 18-32 of . 
Therefore, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have defined self-aligned spacers on the cavity walls of the substrate and selectively etched the spacers to seed and pattern the piezoelectric material growth, as taught suitable by Manfra.
Double Patenting Rejections of the Claims
08.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer complying with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based "eTerminal Disclaimer" may be filled out completely online using web-screens. An "eTerminal Disclaimer" is auto-processed and immediately approved upon submission if it meets all requirements.
For more information about "eTerminal Disclaimers," please see: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
-09.	Claims of this application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent Application Serial No. 16/346099 to Fischer et al., now allowed.
If a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the Office may reject the generic claim on the grounds of nonstatutory double patenting when the patent and application have at least one common inventor 35 U.S.C. 102(c). See M.P.E.P § 804. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of Fischer render obvious claims of this application. For example, claim 2 of Fischer recite the features recited in claim 21 of this application.
Specifically, claim 19 of Fischer recites:  A method comprising: providing a substrate having a plurality of cavities; epitaxially growing a crystalline piezoelectric film from a lower surface of each cavity; depositing a conductive layer on each side of the piezoelectric film; and releasing the crystalline piezoelectric film to form an acoustic resonator in each cavity, wherein the piezoelectric film comprises a crystalline group III Nitride layer.
Claim 11 of Fischer recites the piezoelectric material being AlN. And claim 2 of Fischer recites electrodes in contact with the piezo-electric film.
It would have been obvious to a person of ordinary skill in the art at the time of filing of this application to have used AlN for the piezoelectric material because the art well recognizes that AlN is suitable piezoelectric material, and it would have been necessary to place electrodes in contact with the piezoelectric material for the piezoelectric material to function as a piezoelectric material. 
Whereas amended claim 21 of this application recites: A method of fabricating a surface acoustic wave (SAW) structure, comprising: epitaxially growing a crystalline aluminum nitride (AIN) piezoelectric film layer in a cavity in a substrate; and depositing a plurality of electrodes on the piezoelectric film layer.
And claim 18 of Fischer renders obvious claim 25 of this application. Specifically, claim 25 of this application depends from claim 23 (which is just 
Response to Arguments
10.	The arguments in the 1/5/2021 "Reply" have been fully considered. The arguments, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable.
CONCLUSION 
11.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814